  Case 19-00126       Doc 14    Filed 06/27/19 Entered 06/27/19 18:44:48       Desc Main
                                  Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
                                            )
In re:                                      )       Chapter 7
                                            )       Case No. 18-08572
JURGITA PAULAUSKAS                          )       Honorable A. Benjamin Goldgar
fka JURGITA SRIUBENAITE;                    )
                                            )
                         Debtor.            )
                                            )
MARIYA MANDRA, individually and             )
behalf of 777 TRANSPORT, INC.,              )
                                            )       Adversary Proceeding
                         Plaintiffs         )       Case No. 19-00126
               vs.                          )
                                            )
JURGITA PAULAUSKAS                          )
fka JURGITA SRIUBENAITE                     )
                                            )
                         Defendant.         )
                                            )

                                  NOTICE OF MOTION

TO: See attached service list

         PLEASE TAKE NOTICE that on June 28, 2019 at 12:00 p.m. or as soon thereafter as
counsel may be heard, we shall appear before the Honorable A. Benjamin Goldgar or any judge
sitting in his stead, in the courtroom usually occupied by him at Park City Branch Court,
Courtroom B, 301 Greenleaf Avenue, Park City, Illinois, and move to present the attached
motion.

                                                 MARIYA MANDRA


                                                 By: Patrick D. Austermuehle
  Case 19-00126       Doc 14      Filed 06/27/19 Entered 06/27/19 18:44:48            Desc Main
                                    Document     Page 2 of 2


                                    CERTIFICATE OF SERVICE

       I, Patrick Austermuehle, an attorney, certify that on June 27, 2019, a copy of the

foregoing Notice of Motion was filed through the Court’s CM/ECF system, which effected

service on all counsel of record, and that I further effectuated service via email:

Patrick S. Layng                                      Ilia Usharovich
OFFICE OF THE U.S. TRUSTEE                            224 S. Milwaukee Avenue Suite G
219 S Dearborn St - Room 873                          Wheeling, Illinois 60090
Chicago, IL 60604                                     (847)-264-0435
312-886-5785                                          ilia@usharolaw.com
U.S. Trustee                                          Counsel for Adversary Defendant

Ilene F Goldstein, ESQ                                Tami J. Diamond
Law Offices of Ilene F. Goldstein                     Kurt E. Vragel, Jr., P.C.
900 Skokie Blvd                                       1701 E. Lake Ave. #170
Ste 128                                               Glenview, Illinois 60025
Northbrook, IL 60062                                  (847) 657-8551
847-562-9595                                          tami@kevtrucks.com
Chapter 7 Trustee                                     Proposed Substitute Counsel

Alexey Y. Kaplan                                      Mariya Mandra
Kaplan Law Offices, PC                                c/o Edvardas Savickis
3400 Dundee Road, Ste. 150                            8113 Marion Drive – Apt. 1W
Suite 310                                             Justice, IL 60458
Northbrook, IL 60062                                  edvardas.savickis@gmail.com
847-509-9800                                          Adversary Plaintiff
alex@alexkaplanlegal.com
Counsel for Debtor


                                                              /s/ Patrick D. Austermuehle
